308 F.2d 573
John A. CULLEY, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 22.
Docket 27474.
United States Court of Appeals Second Circuit.
Argued October 8, 1962.
Decided October 8, 1962.

Petition for review of a decision of the Railroad Retirement Board denying the petitioner, John A. Culley, sickness benefits under the Railroad Unemployment Insurance Act, 45 U.S.C.A. §§ 351-367, because during the period involved he was receiving a monthly pension as a retired New York City fireman, 45 U.S. C.A. § 354(a-1) (ii). Affirmed in open court.
John A. Culley, petitioner, pro se.
Myles F. Gibbons, Gen. Counsel, Railroad Retirement Board, Chicago, Ill. (David B. Schreiber, Assoc. Gen. Counsel, and Edward E. Reilly and O. Marvin Funk, Attys., Railroad Retirement Bd., Chicago, Ill., on the brief), for respondent.
Before CLARK, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
The decision is controlled by Kaiser v. Railroad Retirement Board, 2 Cir., 264 F.2d 684, in all substantial points. It is affirmed.